Citation Nr: 0519770	
Decision Date: 07/20/05    Archive Date: 08/03/05	

DOCKET NO.  00-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for congestive heart 
failure (CHF).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active duty from August 1992 to June 1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  In a November 2002 decision, 
the Board denied service connection for renal failure and 
hypertension, but determined that additional development of 
the evidence was necessary with respect to the remaining 
issues of service connection for rhabdomyolysis with 
myoglobinuria and congestive heart failure.  After commencing 
this development, the Board remanded those issues in October 
2003 to ensure VCAA compliance, and to provide the veteran 
with VA examinations.  Those matters were completed on 
remand.  

In an April 2005 rating decision, based upon the May 2004 VA 
examination, the RO granted service connection for 
rhabdomyolysis and myoglobinuria in a manner which combined 
those allowances with disabilities of the left and right legs 
which had already been allowed, and continued existing 
10 percent evaluations for each leg.  The veteran was 
notified of this decision and of his appellate rights, and he 
did not appeal.  The remaining issue of entitlement to 
service connection for congestive heart failure is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal had been requested or obtained.

2.  Although the veteran manifested an acute congestive heart 
failure during service because he had been provided 
significant intravenous fluids in treatment of myoglobinuria, 
this was a transitory result of such treatment which 
responded to diuretics, and congestive heart failure has 
never recurred; nor is any disability of the heart identified 
at present as a result of incidents which occurred during 
service.  


CONCLUSION OF LAW

Congestive heart failure was not incurred or aggravated in 
service military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

The veteran initiated this claim and it was initially denied 
prior to adoption of VCAA.  During the lengthy pendency of 
this appeal, however, the veteran has clearly been informed 
of the evidence necessary to substantiate his claim for 
congestive heart failure, including the necessity that he 
submit competent evidence establishing that he currently has 
congestive heart failure or other disability of the heart 
attributable to some incident, injury or disease of active 
service.  VCAA notice was a purpose of the Board's most 
recent October 2003 remand, and the veteran was provided 
formal notice in April 2004, which informed him of the 
evidence necessary to substantiate his claim, the evidence it 
was necessary that he submit, the evidence VA would collect 
on his behalf, and he was requested to submit any relevant 
evidence in his possession.  Additionally, the Board 
specifically remanded the issue remaining on appeal for a VA 
examination with request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  That examination was completed in 
May 2004.  All known and available records relevant to this 
appeal have been collected for inclusion in the claims 
folder.  The Board finds that VCAA has been satisfied in this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain specified diseases, including heart 
disease, which is shown to become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  In June 2003, the veteran was provided a VA 
cardiology examination.  He had not been seen since April 
2002, after he presented with rhabdomyolysis which 
historically dated back to service in 1997.  He reported that 
during service he developed rhabdomyolysis and subsequent 
compartment syndrome with multiple surgeries to treat that 
problem.  At that time, he was treated with significant 
amounts of fluids and developed heart failure.  Since that 
time though, "he states that he is doing well."  A 2001 VA 
echocardiogram showed a normal LV systolic function.  
Multiple studies were later ordered, including an EMG which 
did not show any specific myopathy.  Upon current 
examination, the veteran denied chest pain, lightheadedness, 
dizziness, palpitations, presyncope, syncope, orthopnea, PND, 
and lower extremity edema.  He denied hematuria or discolored 
urine and denied myopathy.  Blood pressure was 132/75, heart 
rate was 72, JVP was less then 6 cm of water, and there were 
no bruits.  The chest was clear to auscultation bilaterally, 
and the heart had a regular rate and rhythm without murmurs, 
rubs or gallops.  The lower extremities were without edema, 
clubbing or cyanosis.  All lower extremity pulses were two 
plus, and there were no neurological deficits noted.  The 
conclusion from this examination was that there clinically 
appeared to be no significant cardiac issues.

In May 2004, the veteran was provided another VA examination 
of the heart.  The veteran's claims folder was reviewed by 
the physician conducting the examination.  The examining 
physician had specifically been requested to identify whether 
the veteran had congestive heart failure, and, if so, to 
provide an opinion as to whether it was causally related to 
any incident of military service.  The veteran's service 
history was again discussed, including the fact that 
significant fluids provided for treatment of other problems 
during service, resulted in an acute congestive heart failure 
which responded to diuretics and never recurred.  The veteran 
had not manifested any clinical evidence of congestive heart 
failure since that time, and he presently denied any heart 
symptomatology.  He did have some shortness of breath with 
lifting and walking up stairs, but had gained 60 pounds in 
weight "which could easily explain this."  It was again 
noted that a 2001 echocardiogram, after service, revealed 
normal left ventricular function, with no valvular disease.  
More recently, an October 2003 echocardiogram revealed a 
normal systolic function, an estimated ejection fraction of 
55-70 percent, and was considered within normal limits.  The 
cardiology examination at that time revealed no cardiac 
abnormalities.  Examination at present revealed the veteran 
to have no thyroid enlargement, carotid bruit or jugular 
venous distention.  The heart revealed a regular rhythm and 
rate with no murmurs or arrhythmia, no masses, and no 
organomegaly.  The assessment was that there was no clinical 
evidence of congestive heart failure.  

A preponderance of the evidence on file is against an award 
of service connection for congestive heart failure.  The 
veteran is clearly documented to have sustained an acute 
episode of congestive heart failure during service, as a 
direct result of being provided a significant amount of 
fluids in treatment of other disability (which is itself now 
service connected).  Once treated, however, this acute 
episode of congestive heart failure was resolved without 
identifiable residual.  Multiple diagnostic studies and VA 
examinations subsequent to service have failed to result in 
any identifiable pathology of the veteran's heart, including 
congestive heart failure.  In the absence of any competent 
clinical evidence showing that the veteran has a current 
diagnosis of congestive heart failure, or other disability of 
the heart, which exists in a chronic condition, and which is 
attributable to some incident, injury or disease of active 
military service, an award of service connection for 
congestive heart failure or other disability of the heart is 
not warranted.


ORDER

Entitlement to service connection for congestive heart 
failure is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


